Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 MTM Technologies Receives $2 Million in Funding and Announces Financial Results for Third Fiscal Quarter of 2009 Ended December 31, 2008 Columbia Partners increases its debt facility by $1 million Investor FirstMark lends $1 million Achieves Positive EBITDA of $617,000 STAMFORD, CT  February 13, 2009  MTM Technologies, Inc. (NASDAQ: MTMC), a leading national provider of innovative IT solutions and services to Global 2000 and mid-size companies, today announced financial results for its third fiscal quarter ended December 31, 2008 and receipt of additional funding to improve its working capital position. Columbia Partners LLC, MTMs existing secured debt facility lender, increased the existing debt amount by lending an additional $1.0 million. Columbia also agreed to ease certain financial covenants on a temporary basis. MTMs existing investor, FirstMark Capital (formerly Pequot), agreed to loan MTM an additional $1.0 million. Principal and interest are due in December 2009, with interest payable in cash or preferred stock at MTMs option. In connection with the loan, FirstMark received warrants to purchase 137,931 shares of preferred stock at an exercise price of $0.725 per share. MTMs credit facility lender, GE Commercial Distribution Finance Corporation (GE CDF), also modified its agreement to ease certain financial covenants on a temporary basis and to allow MTM to proceed with the new funding. Key Financial Highlights for Third Quarter of Fiscal Year 2009 Positive EBITDA of $617,000; Gross Margin increased 2.5% over prior quarter; Selling, General & Administrative expenses, net of depreciation, amortization and stock-based compensation costs, decreased $1.6 million over the prior quarter. Third Quarter Fiscal Year 2009 Results Net revenue was $40.6 million for the quarter ended December 31, 2008, representing a decrease of 19% over the prior quarter and a decline of 31% over the comparable prior year period. Product revenue was $26.7 million or 66% of total revenue. Product revenue was down 26% as compared to the previous quarter and down 35% over the comparable prior year period. For the quarter, services revenue was $13.9 million, representing 34% of total revenue.
